 
 
IV 
108th CONGRESS
2d Session
H. RES. 816 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2004 
Mr. Crowley submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing the holiday of Diwali. 
 
Whereas Diwali is an annual festival celebrated by many South Asians and is particularly significant to Hindus, Sikhs, and Jains; 
Whereas for nearly 2,000,000 Indian Americans, Diwali is a time for thanksgiving, and prayer, for health, knowledge, and peace;
Whereas Diwali falls on the last day of the last month in the lunar calendar and is celebrated as the beginning of the New Year by Hindus and Jains; 
Whereas the word Diwali is a version of the Sanskrit word Deepavali, which means a row of lamps; 
Whereas Diwali is a festival of lights, celebrated in part by the lighting and display of small oil lamps throughout the home and the community; 
Whereas Hindu celebrants of Diwali believe that the rows of lamps symbolize the light within the individual that rids the soul of the darkness of ignorance;  
Whereas for Hindus, Diwali is a celebration of the return of god following the vanquishing of demonic forces; 
Whereas for Sikhs, Diwali is feted as the day on which the 6th founding Sikh guru, Guru Hargobind, was released from captivity by the Mughal Emperor Jehangir; 
Whereas for Jains, Diwali marks the anniversary of the attainment of Nirvana by Lord Mahavira, the last of the Tirthankaras (founders of the Jain philosophy); and 
Whereas Diwali is a celebration of great importance in Indian-American communities throughout the United States: Now, therefore, be it 
 
That the House of Representatives—  
(1)recognizes the historical and cultural significance of Diwali; and  
(2)requests that the President issue a proclamation recognizing Diwali. 
 
